Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00200-CV

           ALPHA GREEN DEVELOPMENT INC. and Panhandle Highlands JV,
                              Appellants

                                               v.

                           Jorge A. GAMBOA d/b/a RE/MAX Elite,
                                        Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-07951
                         Honorable Gloria Saldaña, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs are
assessed against the party that incurred them.

       SIGNED September 25, 2013.


                                                _________________________________
                                                Sandee Bryan Marion, Justice